UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DANIEL DAVID COXOLCA SUY and
CRISPIN TORRES SAENZ,
individually and on behalf of others
similarly situated,

                           Plaintiffs,
                                                  18 Civ. 12103 (KPF)
                    -v.-
                                                        ORDER
EXCEL FOOD CORP., d/b/a
NU-SUSHI, KYOTO OF JAPAN, INC.,
d/b/a NU-SUSHI, THEAM YIP LEE,
and PAI LING LEE,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court has been informed that mediation in this case was successful

and the parties have reached agreement on all issues. Accordingly, all

deadlines and conferences are hereby adjourned sine die. The parties shall

provide a joint submission on or before June 14, 2021, as to why the Court

should accept the settlement pursuant to Cheeks v. Freeport Pancake House,

Inc., 796 F.3d 199 (2d Cir. 2015).

      SO ORDERED.

Dated:      May 13, 2021
            New York, New York            __________________________________
                                               KATHERINE POLK FAILLA
                                              United States District Judge
